Exhibit 10.5
SKECHERS U.S.A., INC.
AMENDMENT NO. 1
TO
2008 EMPLOYEE STOCK PURCHASE PLAN
The following constitutes the amended provision of the 2008 Employee Stock
Purchase Plan (the “Plan”) of Skechers U.S.A., Inc. (the “Company”). Pursuant to
approval of the Board of Directors obtained at a meeting held on December 10,
2009, the following amendment to the Plan was approved:
1. Section 7 of the Plan shall be deleted in its entirety and replaced with the
following:
     “Grant of Option. On the Enrollment Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Exercise Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such participant’s payroll deductions accumulated
prior to or on such Exercise Date and retained in the participant’s account as
of the Exercise Date by the applicable Purchase Price; provided, however, that
in no event shall a participant be permitted to purchase during each Offering
Period more than 100,000 shares of Common Stock (subject to any adjustment
pursuant to Section 19 hereof) (the “Per Period Limit”) and during each Purchase
Period more than the Per Period Limit (for the avoidance of doubt, in the event
that the Offering Period and Purchase Period are approximately the same length,
the participant shall only be entitled to purchase an aggregate of the number of
shares of Common Stock equal to the Per Period Limit); and provided, further,
that such purchase shall be subject to the limitations set forth in Sections
3(c) and 13 hereof. The Administrator may, for future Offering Periods, increase
or decrease, in its absolute discretion, the maximum number of shares of the
Company’s Common Stock a participant may purchase during each Purchase Period
and Offering Period. Exercise of the option shall occur as provided in Section 8
hereof, unless the participant has withdrawn pursuant to Section 10 hereof or
otherwise becomes ineligible to participate in the Plan. The option shall expire
on the last day of the Offering Period.”
     IN WITNESS WHEREOF, pursuant to the dual adoption and approval of this
amendment to the Plan by the Board of Directors on the day and year first above
written, the Company has caused this amendment to the Plan to be duly executed
by its duly authorized officer.

         
 
  SKECHERS U.S.A., INC.,
a Delaware corporation    
 
       
 
  /s/ David Weinberg
 
Name: David Weinberg    
 
  Title: Chief Operating Officer    

